                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

GREENBUSH BREWING CO., ET AL.,              )
          Plaintiff,                        )
                                            )      No. 1:19-cv-536
-v-                                         )
                                            )      HONORABLE PAUL L. MALONEY
MICHIGAN LIQUOR                             )
CONTROL COMMISSION, ET AL.,                 )
           Defendants.                      )
                                            )

                                           ORDER

       This matter is before the Court on Plaintiffs’ ex parte motion for a temporary

restraining order to enjoin the Defendants from enforcing certain provisions of the Michigan

Liquor Control Code and for immediate return of their seized inventory.

       The decision to grant or deny a temporary restraining order falls within the discretion

of a district court. See Ohio Republican Party v. Brunner, 543 F.3d 357, 361 (6th Cir. 2008)

(AThe district court=s decision to grant a temporary restraining order, when appealable, is

reviewed by this court for abuse of discretion.@) (quoting Northeast Ohio Coalition for

Homeless and Service Employees Int=l Union, Local 1199 v. Blackwell, 467 F.3d 999, 1009

(6th Cir. 2006)).

       Under Rule 65, a court may issue a temporary restraining order, without notice to the

adverse party, only if two conditions are met. Fed. R. Civ. P. 65(b)(1). First, the moving party

must establish specific facts through an affidavit or a verified complaint or affidavit showing

that an immediate and irreparable injury will result to the moving party before the adverse

party can be heard in opposition to the motion. Fed. R. Civ. P. 65(b)(1)(A)(emphasis added).
Second, counsel for the moving party must certify in writing any efforts made to give notice

and the reasons why notice should not be required. Fed. R. Civ. P. 65(b)(1)(B).

       Plaintiffs have not met these threshold requirements. While they argue that

irreparable harm will result from their continued inability to sell bonded wine at their

premises because of the loss of consumer goodwill, they have not satisfied the Court that any

truly irreparable harm will occur before the Defendants can be heard on the motion.

Additionally, Plaintiff have not explained why notice should not be required under these

circumstances.

       Accordingly, Plaintiff’s motion for a temporary restraining order is DENIED. The

Court shall schedule a preliminary injunction at its earliest convenience.

       IT IS SO ORDERED.

Date: July 15, 2019                                        /s/ Paul L. Maloney
                                                          Paul L. Maloney
                                                          United States District Judge




                                              2
